               Case: 3:19-cv-00165-TMR Doc #: 5 Filed: 06/03/19 Page: 1 of 3 PAGEID #: 13

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                   SouthernDistrict
                                                __________ District of
                                                                    of __________
                                                                       Ohio

                      Jessica O'Donnell                         )
                                                                )
                                                                )
                                                                )
                            Plaintiff(s)                        )
                                                                )
                                v.                                      Civil Action No. 3:19-cv-00165
                                                                )
                    Basil's on Market LLC                       )
                   Basil's on Market 2 LLC
                                                                )
                   Basil's on Market 3 LLC
                                                                )
                                                                )
                           Defendant(s)                         )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Basil's on Market LLC
                                       c/o Todd Uhlir
                                       18 N Market St.
                                       Troy, OH 45373




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       James J. Hux
                                       Hux Law Firm, LLC
                                       3 Severance Circle, #18147
                                       Cleveland Heights, OH 44118



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT
                 6/3/2019
Date:
                                                                                     Signature of Clerk or Deputy Clerk
               Case: 3:19-cv-00165-TMR Doc #: 5 Filed: 06/03/19 Page: 2 of 3 PAGEID #: 14

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                   SouthernDistrict
                                                __________ District of
                                                                    of __________
                                                                       Ohio

                      Jessica O'Donnell                         )
                                                                )
                                                                )
                                                                )
                            Plaintiff(s)                        )
                                                                )
                                v.                                      Civil Action No. 3:19-cv-00165
                                                                )
                    Basil's on Market LLC                       )
                   Basil's on Market 2 LLC
                                                                )
                   Basil's on Market 3 LLC
                                                                )
                                                                )
                           Defendant(s)                         )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Basil's on Market 2 LLC
                                       c/o Jeff Finklestein
                                       121 Deer Trail Drive
                                       Springboro, OH 45066




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       James J. Hux
                                       Hux Law Firm, LLC
                                       3 Severance Circle, #18147
                                       Cleveland Heights, OH 44118



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT
                6/3/2019
Date:
                                                                                     Signature of Clerk or Deputy Clerk
               Case: 3:19-cv-00165-TMR Doc #: 5 Filed: 06/03/19 Page: 3 of 3 PAGEID #: 15

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                   SouthernDistrict
                                                __________ District of
                                                                    of __________
                                                                       Ohio

                      Jessica O'Donnell                         )
                                                                )
                                                                )
                                                                )
                            Plaintiff(s)                        )
                                                                )
                                v.                                      Civil Action No. 3:19-cv-00165
                                                                )
                    Basil's on Market LLC                       )
                   Basil's on Market 2 LLC
                                                                )
                   Basil's on Market 3 LLC
                                                                )
                                                                )
                           Defendant(s)                         )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Basil's on Market 3 LLC
                                       c/o Jeff Finklestein
                                       121 Deer Trail Drive
                                       Springboro, OH 45066




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       James J. Hux
                                       Hux Law Firm, LLC
                                       3 Severance Circle, #18147
                                       Cleveland Heights, OH 44118



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT

              6/3/2019
Date:
                                                                                     Signature of Clerk or Deputy Clerk
